Hall, Presiding Judge.
Claimant appeals from the judgment of the Bibb County Superior Court affirming the award of the State Board of Workmen’s Compensation which had set aside an award of benefits by the deputy director.
On May 10, 1968, claimant tripped and fell on his left side while working. The next day he consulted an orthopedic surgeon, Dr. L. E. Dickey, about his left arm, and in September Dr. Dickey performed surgery upon the arm. Claimant had broken this arm in 1957 and was also treated at that time by Dr. Dickey who testified that the 1968 x-rays showed fractures in exactly the same bones at the same places. He diagnosed a non-union of the previous fractures rather than fresh breakage. He further testified that in his opinion, the fall in 1968 was a painful incident which caused claimant to finally revisit a doctor, but not the cause of the non-union. Claimant himself testified that his arm had been progressively "bending” in the intervening years, getting "worse and worse,” although he had continued to work steadily.
The board found that "while the claimant may have sustained an accident on May 10, 1968, it was of a minor nature and produced no disability but that the disability which the claimant has is a result of the accident of 1957.”
Claimant contends the award is contrary to law and cites General Motors Corp. v. Hargis, 114 Ga. App. 143 (150 SE2d 303). However, that case does not support his contention. It held that the award there was based on an erroneous legal theory since it recited there was no evidence of prior injury when in fact *106the record contained such evidence. The case was remanded to the board for further findings of fact. Here the board considered all the evidence and made findings upon it in the light of applicable legal principles. As there is evidence to support these findings, they are binding on all courts. Lee v. General Acc. Group, 112 Ga. App. 197 (144 SE2d 457); Hartford Acc. &c. Co. v. Ledford, 116 Ga App. 402 (157 SE2d 318).
Submitted June 9, 1970
Decided June 26, 1970.
Miller & Miller, Lawton Miller, Jr., for appellant.
Brackett, Amall & Stephens, H. P. Arnall, for appellees.’

Judgment affirmed.


Deen and Evans, JJ, concur.